 DRYDEN RUBBER DIVISION OF SHELLER MANUFACTURING CO. 369issues of IUE-CIO and CIO News. These articles were to the effect that the Unionand the CIO supported civil-rights education and legislation.Evidence was presented that on December 11 Foreman Spencer told a group ofhis employees that he worked in a unionized plant and knew about unions.Amongother things he stated that members.of the Union who did not attend meetingswere fined.During the afternoon of December 13 there was posted on the bulletin board andcirculated among the employees a communication,signed by Babcock,to the effectthat it had come to the Company's attention that some employees had been threatenedby the Union about the loss of their jobs,a $5,000 fine or a jail sentence if they hadsigned union cards and did not vote for the Union.The communication went on tosay that no one had to vote for the Union even if the employee had signed a card,and asked any employee who received a threat or knew of anyone being threatenedto report it to management.In the opinion of the Regional Director, all of the foregoing constitutes the ex-pression of views and opinions privileged by Section 8 (c) oftheAct and/orpermissible election propaganda, the wisdom or truth of which is for the employees,not the Board, to judge.The Regional Director therefore recommends that thusobjection be overruled.In view of the facts set forth above,the Regional Director is of the opinion thatthe objectionsfiled bythe Union do not raise substantial or material issues withrespect to the conduct of the election,or conduct affecting the results of the election,and therefore recommends to the Board that they be overruled.Dryden Rubber Division of Sheller Manufacturing Company andUnited Rubber,Cork,Linoleum&Plastic Workers of America,A)'f,-CIO,Petitioner.Cabe No. 18-RC-3097. June. 27,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Clarence A. Meter,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed'The Petitioner questions the existence of any contract between theIntervenor and the Employer which may serve (1) as a showing ofinterest for purposes of intervention, (2) as evidence of the Inter-venor's status as a labor organization, or (3) as a bar to an electionof representatives at this time.The questions raised by the Petitionerrelate to a prior proceeding 2 involving the same principals as areinvolved herein. In that case, Chemical Workers Union, Local 437,International Chemical Workers Union, AFL,. petitioned for an elec-tion of representatives.The Petitioner herein intervened on the basisof its then existing contract with-the Employer.During the courseof the proceeding, Local 437s charter was revoked by its parentorganization, which informed the Board of this fact and requestedpermission to withdraw the petition filed by Local 437.The Boarddenied the request, found that the revocation of the charter,. did not1 For the reasons discussedinfra,we find that the hearing officer properlypermitted Local487, ChemicalWorkersUnion,Independent,to intervene on the basis of its current eaist-tug contract with the Empldaer.s Case No.18-RC-2382,reported at 110 NLRB 1652.118 NLRB No. 47:450553-58-vol.118-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffect Local 437's status as a labor organization, and directed an elec-tion,' without requiring any amendment or change in the name underwhich Local 437 appeared on the ballot. The election resulted in avictory for Local 437, which was accordingly certified by the Boardunder the name in which it had filed the petition. Thereafter theEmployer and the certified union executed the contract introducedinto evidence in this proceeding by the Intervenor.The contract bearsthe name Chemical Workers Union, Local 437, International ChemicalWorkers Union, AFL, as the contracting union. Subsequently, Local4,37 notified the Employer that it was no longer affiliated with theAFL and in a later notice that it had affiliated with the NationalIndependent Unions Council.Although the Employer and Local437 took no steps to amend their agreement to reflect the changein Local 437's affiliation, the record does indicate that thereafter theyrevised the dues deduction authorization cards to reflect the change inaffiliation,which cards were utilized by employees when their priorauthorization cards had expired.Furthermore, on January 2, 1957,the Intervenor, under its new name, and the Employer entered into amemorandum of agreement which modified "our Labor Agreementof March 31, 1955 . . . by the addition of a new job classification."The facts here do not indicate a schism or other internal disputewithin the certified contracting union resulting in the establishment ofa new union to challenge the representative status of the certified con-tracting union.Rather they show that the change in character andstatus of the certified contracting union is merely one of designationand affiliation.There is no question of its continuing and current rep-resentative status.3Under these circumstances, we are of the opinion.that the 1955 contract is a valid and subsisting agreement betweenthe Intervenor and the Employer .4Accordingly we find that theissuesraised by the Petitioner with respect to the 1955 contract arelacking in merit.We also find that the hearing officer properly per-mitted Chemical Workers Union, Local 437, Independent, to intervenein this proceeding on the basis of the 1955 contract.Upon the entire record in this case the Board finds :1.The Employeris engagedin commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'sWe reject Petitioner's contention that the certified contracting union is defunct.b Chesapeake andPotomacTelephone Company of Baltimore,89 NLRB 231;New JerseyOyster Planters and Packers Association,Inc.,101 NLRB 538;Thompson Wire Com-pany,116 NLRB 1933, 1936.51n view of the introduction of the 1955 contract between the Intervenor and the Em-ployer, we find no merit in the Petitioner's contention that the record contains no evi-dence of the Intervenor's status as a labor organization within the meaning of the Act.The change in the Iutervenor's affiliation did not affect such status.SeeDryden RubberDivision, Sheller Manufacturing Corporation,110 NLRB 1652. THE BELL TELEPHONE COMPANY OF PENNSYLVANIA3713.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The parties agree and we find that the following employees ofthe Employer's Keokuk, Iowa, plant constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act :All production and maintenance employees, excluding office clericalemployees, plant clerical employees, laboratory employees, technicalemployees, sales employees, medical department employees, all otheroffice employees, watchmen and guards, professional employees, andsupervisors (including leadmen and leads;-omen) as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMANLEEDOMand MEMBERJENKINS took nopartintheconsideration of the above Decision and Direction of Election.oAfter this case was transferred to the Board,the Employer, by letter dated June 12,.1957, and the Intervenor, by letter dated June17, 1957,notified the Board that theydesired to withdraw.their contract-bar claim.Accordingly,as the parties are now inagreement as to the desirability of holding an election at this time,we find, withoutconsidering the merits of the original contract-bar.claim,that the contract does not baran election.The Bell Telephone Company of Pennsylvania,PetitionerandPennsylvania Telephone Union,Local Union No.1944, IBEW,AFL-CIO.'Case No. 4-RM-181. June 27,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert B. Mintz,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.On Febuary 9, 1956, the Board granted leave to each of the followinglabor organizations to file a briefavnicus c a riae :CommunicationsWorkers of America, AFL-CIO, Alliance of Independent TelephoneLTnions,Engineers and Scientists of America, and InternationalBrotherhood of ElectricalWorkers, AFL-CIO. Such briefs werefiled on or before March 8, 1956, and a reply memorandum was re-ceived from the Employer on April 3, 1956. On September 12, 1956,the Board granted the request of the Union for oral argument. On,After theclose of the hearing, counsel forthe Unionsent a letter to the Board, withcopies to all parties,advisingthat the Union, which was formerlyknown as PennsylvaniaTelephone Union, affiliatedwith Allianceof Independent Telephone Unions,effective asofApril 2,1956, affiliatedwith theInternational Brotherhood of ElectricalWorkers,AFL-CIO. Sincethere has been no opposition,we have changed the Union's name as in-dicated above.118 NLRB No. 44.